1    JEFF HOFFMAN SBN: 225569
     LAW OFFICE OF JEFF D. HOFFMAN
2    901 Clay Street
     Oakland, CA 94607-3900
3    Telephone: (510) 451-0290
     Facsimile: (510) 465-1501
4
     Attorney for Petitioner,
5
     HELENE A. AIWAZ
6

7
                                UNITED STATES BANKRUPTCY COURT

8                               NORTHERN DISTRICT OF CALIFORNIA
9
     In re                                                 Case No.: 17-42343
10
                                                           Chapter 13
11   HELENE A. AIWAZ,
                                                           DECLARATION OF NEIL E. CHAN IN
12                  Debtor and Movant                      SUPPORT OF MOTION TO MODIFY
                                                           CHAPTER 13 PLAN
13

14
             I, Neil E. Chan, declare the following:
15

16
         1. I am an attorney licensed to practice in the state of California.
17
         2. I am employed at the law firm known as The Marquez Law Group, PC (“Law Firm”),
18
             which is located in San Francisco, California.
19       3. The Law Firm represents Helene A. Aiwaz, the debtor in this case, in her attempt to
20           remove certain liens from her house (“Liens”).
21       4. I estimate that it is likely that the Liens will be removed.
22       5. I estimate that it will take six months to remove the Liens.

23
             I declare under penalty of perjury that the foregoing is true and correct. Executed at San
24
     Francisco, California on December 13, 2018.
25

26

27
     Dated: December 13, 2018                                 /s/ Neil E. Chan_________
28                                                            Neil E. Chan
                                                       1


     Case: 17-42343       Doc# 3d
                                68-3  Filed:
                                  PARTY      12/19/18
                                        DEC ISO        Entered:
                                                MOT TO MODIFY   12/19/18 16:15:30
                                                              PLAN                           Page 1 of
                                                   1
